DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26: the instances of “the LTE RAN node” and “the NR RAN node” are indefinite because there is insufficient antecedent basis for these recitations in the claim.
Claims 27-36: these claims are indefinite for depending from an indefinite parent claim.
Claim 45: the two instances of “the another RAN” are indefinite because there is insufficient antecedent basis for these recitations in the claim.
Claims 46-50: these claims are indefinite for depending from an indefinite parent claim.
Claims 38-39 and 46-47: in each of these claims, the “first RAT” is recited twice, and includes two different RAT technologies.  This would appear to be a typo, in view of Figs. 5 and 6 [where each RAN node is characterized by only one RAT technology] and claims 27 and 28 [where 
Claim 33: the recitation “to establish a connection with the [_____] that is a duplicate …” is indefinite because there would appear to be a term missing.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26-30,32-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2019/0274071 A1 to Keskitalo et al., in view of U.S. Patent Publication No. 2018/0041925 A1 to Yilmaz et al., further  in view of U.S. Patent Publication No. 2020/0037285 A1 to Seevavakeesar et al.
As to claim 26, Keskitalo discloses An apparatus of a Radio Access Network (RAN) node, the apparatus comprising: an interface to radio frequency (RF) circuitry; and one or more processors to (Fig. 5, disclosing eNB#2, i.e., the “RAN node”): 

an UE identity (ID) assigned to the UE by another RAN node (paragraphs 66-73, paragraph 68, teaching a “resume ID” assigned to the UE by eNB#1, i.e., another RAN node); 
determine, based on the UE ID, context information regarding a connection previously established between the UE and the another RAN node (Fig. 5 and paragraphs 66-73, teaching a process wherein the eNB#2, i.e., the RAN node, obtains context information from another RAN node eNB#1, where it is initiated by the UE sending a “RRC connection resume request” that includes a “Resume ID” [i.e., the UE ID], to eNB#2, which triggers the eNB#2 obtaining from eNB#1 “UE context” information pertaining to a connection previously established between the UE and eNB#1); 
determine, based on the context information from the another node, connection configuration information for establishing a connection between the RAN node and the UE (paragraph 66-73 and Fig. 5, especially paragraph 72, disclosing the eNB#2, i.e., the RAN node, determining “CA configuration information to be used in the resumed connection” [“connection configuration information for establishing a connection between the RAN node and the UE”] in response to the retrieved context from eNB#1 [“based on the context information from the another RAN node”]); and 

Keskitalo does not appear to explicitly disclose the request including an UE identity (ID) assigned to the UE by another RAN node; the RAN node corresponding to a first Radio Access Technology (RAT) and the another RAN node corresponding to a second RAT that is different than the first RAT.
Yilmaz discloses the request including an UE identity (ID) assigned to the UE (paragraph 74, 76, 80 and 81, teaching including the UE identifier in a request command/message and/or context information);
the RAN node corresponding to a first Radio Access Technology (RAT) and the another RAN node corresponding to a second RAT that is different than the first RAT (paragraphs 67-74, disclosing two different RATs being supported by different, corresponding eNBs/base stations).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize Yilmaz’s teaching above, in conjunction with and to modify Keskitalo’s teachings above to reject the limitations of this claim.  In particular, Yilmas’ teaching of including a UE identity in a request can be combined with and/or modify Keskitalo’s teachings of an inactive-to-active request including an identify of the UE, and an UE identity (ID) assigned to the UE by another RAN node, to reject “the request including an UE ID assigned to the UE by another RAN node”, by including Keskitalo’s UE identity assigned to the UE by another RAN node in the inactive-active request in Keskitalo, as taught and suggested by Yilmaz.  This is further at least because these references are in the same field of endeavor with regard to “light [weight] connections” in a multi base station/eNB network infrastructure. The 
Yilmaz and Keskitalo do not appear to explicitly disclose the RAN node being an NR RAN node and the another RAN node being an LTE RAN node.
Sivavakeesar discloses an NR RAN node and an LTE RAN node. (paragraphs 2-3)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize Sivavakeesar’s teaching above, in conjunction with and to modify Yilmas and Keskitalo’s teachings above to reject the limitations of this claim.  In particular, Sivavakeesar’s teachings of an NR RAN node and an LTE RAN node are combinable with Yilmas’ teaching of the RAN node corresponding to a first Radio Access Technology (RAT) and the another RAN node corresponding to a second RAT that is different than the first RAT, to teach the RAN node being an NR RAN node and the another RAN node being an LTE RAN node.  This particular teaching is combinable with the combined teachings of Yilmaz and Keskitalo above to reject all the NR and LTE RAN node features recited in the claim, to a PHOSITA. This is further at least because these references are in the same field of endeavor with regard to “light [weight] connections” in a multi base station/eNB network infrastructure. The suggestion or motivation would have been to improve the implementation of control signaling, e.g., “light [weight] connections”, via the efficient exchange/communication of context information. (Keskitalo, paragraphs 1-36; Yilmaz, paragraphs 1-36; Sivavakeesar, paragraphs 1-14).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in 
As to claim 27, Keskitalo, Yilmaz and Sivavakeesar teach the apparatus as in the parent claim 26.
Yilmaz discloses the RAN node corresponding to a first Radio Access Technology (RAT) and the another RAN node corresponding to a second RAT that is different than the first RAT (paragraphs 67-74, disclosing two different RATs being supported by different, corresponding eNBs/base stations).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize Yilmaz’s teaching above, in conjunction with and to modify Keskitalo’s teachings above to reject the limitations of this claim.  This is further at least because these references are in the same field of endeavor with regard to “light [weight] connections” in a multi base station/eNB network infrastructure. The suggestion or motivation would have been to improve the implementation of control signaling, e.g., “light [weight] connections”, via the efficient exchange/communication of context information. (Keskitalo, paragraphs 1-36; Yilmaz, paragraphs 1-36).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Yilmaz and Keskitalo do not appear to explicitly disclose wherein the first RAT includes New Radio (NR) RAT and the second RAT includes Long-Term Evolution (LTE) RAT.
Sivavakeesar discloses an NR RAN node and an LTE RAN node. (paragraphs 2-3)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize Sivavakeesar’s teaching above, in conjunction with and to modify Yilmas and Keskitalo’s teachings above to reject the limitations of this claim.  In particular, Sivavakeesar’s teachings of an NR 
As to claim 28, Keskitalo, Yilmaz and Sivavakeesar teach the apparatus as in the parent claim 26.
Yilmaz discloses the RAN node corresponding to a first Radio Access Technology (RAT) and the another RAN node corresponding to a second RAT that is different than the first RAT (paragraphs 67-74, disclosing two different RATs being supported by different, corresponding eNBs/base stations).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize Yilmaz’s teaching above, in conjunction with and to modify Keskitalo’s teachings above to reject the limitations of this claim.  This is further at least because these references are in the same field of endeavor with regard to “light [weight] connections” in a multi base station/eNB network infrastructure. The suggestion or motivation would have been to improve the implementation of control 
Yilmaz and Keskitalo do not appear to explicitly disclose wherein the first RAT includes New Radio (NR) RAT and the second RAT includes Long-Term Evolution (LTE) RAT.
Sivavakeesar discloses an NR RAN node and an LTE RAN node. (paragraphs 2-3)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize Sivavakeesar’s teaching above, in conjunction with and to modify Yilmas and Keskitalo’s teachings above to reject the limitations of this claim.  In particular, Sivavakeesar’s teachings of an NR RAN node and an LTE RAN node are combinable with Yilmas’ teaching of the RAN node corresponding to a first Radio Access Technology (RAT) and the another RAN node corresponding to a second RAT that is different than the first RAT, to teach “wherein the first RAT includes Long-Term Evolution (LTE) RAT and the second RAT includes New Radio (NR) RAT.”  This particular teaching is combinable with the combined teachings of Yilmaz and Keskitalo above to reject all the NR and LTE RAN node features recited in the claim, to a PHOSITA. This is further at least because these references are in the same field of endeavor with regard to “light [weight] connections” in a multi base station/eNB network infrastructure. The suggestion or motivation would have been to improve the implementation of control signaling, e.g., “light [weight] connections”, via the efficient exchange/communication of context information. (Keskitalo, paragraphs 1-36; Yilmaz, paragraphs 1-36; Sivavakeesar, paragraphs 1-14).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited references, and one skilled in the art could 
As to claim 29, Keskitalo, Yilmaz and Sivavakeesar teach the apparatus as in the parent claim 26.
Yilmaz discloses wherein the UE ID is used to identify the UE in the first RAT and the second RAT. (see, e.g., paragraphs 74, 76, 80-81, disclosing, e.g., “UE 100 can include its previous UE identifier when the UE 100 sends the connection set up message to the BS for the second rAT”).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize Yilmaz’s teaching above, in conjunction with and to modify Keskitalo’s teachings above to reject the limitations of this claim.  This is further at least because these references are in the same field of endeavor with regard to “light [weight] connections” in a multi base station/eNB network infrastructure. The suggestion or motivation would have been to improve the implementation of control signaling, e.g., “light [weight] connections”, via the efficient exchange/communication of context information. (Keskitalo, paragraphs 1-36; Yilmaz, paragraphs 1-36).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 30, Keskitalo, Yilmaz and Sivavakeesar teach the apparatus as in the parent claim 26.
Keskitalo discloses wherein the RAN node and the another RAN node are connected to a 5th Generation (5G) core network (Fig. 5, paragraphs 66-73 and paragraph 2: “5g”), and the UE ID is associated with the context information for the UE (Fig. 5 and paragraphs 66-73: resume ID is used to retrieve prior UE context info from eNB#1).
As to claim 32, Keskitalo, Yilmaz and Sivavakeesar teach the apparatus as in the parent claim 26.

Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize Yilmaz’s teaching above, in conjunction with and to modify Keskitalo’s teachings above to reject the limitations of this claim.  This is further at least because these references are in the same field of endeavor with regard to “light [weight] connections” in a multi base station/eNB network infrastructure. The suggestion or motivation would have been to improve the implementation of control signaling, e.g., “light [weight] connections”, via the efficient exchange/communication of context information. (Keskitalo, paragraphs 1-36; Yilmaz, paragraphs 1-36).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 33, Keskitalo, Yilmaz and Sivavakeesar teach the apparatus as in the parent claim 26.
Keskitalo discloses wherein, to determine the connection configuration information, the one or more processors are to: determine whether to establish a connection with the [] that is a duplicate of the connection previously established between the UE and the another RAN node. (Fig. 5 and paragraphs 65-73, disclosing eNB#2 [the RAN node] determining based on the context retrieved from 
As to claim 34, Keskitalo, Yilmaz and Sivavakeesar teach the apparatus as in the parent claim 26.
Keskitalo discloses the request for the UE to transition from the inactive to the active state (Fig. 5, paragraphs 66-73, in particular paragraph 70: the SG notifies eNB#1, which pages eNB#2, which pages the UE, “pages” teaches the transition request and the fact that the series of pagings above is ultimately directed to the UE, teaches to a PHOSITA that the page/request received by eNB#2 identifies the UE, which is the ultimate destination/target; further see paragraph 71, teaching that the UE sends a “RRC connection resume request” to eNB#2, i.e., the RAN node, that includes a “resume ID”, which was assigned to the UE by eNB#1 [paragraph 68], where such “RRC connection resume request” teaches another embodiment of the recited inactive-active request, further teaching this limitation)
Yilmaz discloses including security information that corresponds to the connection previously established between the UE and the another RAN (paragraphs 10, 60, 74, 88: security information relating to the UE context).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize Yilmaz’s teaching above, in conjunction with and to modify Keskitalo’s teachings above to reject the limitations of this claim, since a PHOSiTA would consider it obvious to incorporate Yilmaz’s teaching of incorporating/including the security information, into the request disclosed in Keskitalo.  This is further at least because these references are in the same field of endeavor with regard to “light [weight] connections” in a multi base station/eNB network infrastructure. The suggestion or motivation would have been to improve the implementation of control signaling, e.g., “light [weight] connections”, via the efficient exchange/communication of context information. (Keskitalo, paragraphs 1-36; Yilmaz, paragraphs 1-36).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited references, and one skilled 
As to claim 35, Keskitalo, Yilmaz and Sivavakeesar teach the apparatus as in the parent claim 26.
Keskitalo discloses wherein the one or more processors are to: perform a two-step configuration procedure for communicating with UE, the two-step configuration procedure including: a second step of causing the connection configuration information to be communicated to the UE. (paragraphs 66-73 and Fig. 5, especially paragraph 72, the eNB#2 sending a “RRC connection resume” message to the UE that contains “CA configuration information to be used in the resumed connection” and which enables the UE to become active in communicating with the new RAN node ENB#2, teaching this limitation)
Keskitalo does not appear to explicitly disclose a first step of activating security for communicating with the UE.
Yilmaz discloses a first step of activating security for communicating with the UE (paragraphs 10, 60, 74, 88: security information relating to the UE context).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize Yilmaz’s teaching above, in conjunction with and to modify Keskitalo’s teachings above to reject the limitations of this claim.  This is further at least because these references are in the same field of endeavor with regard to “light [weight] connections” in a multi base station/eNB network infrastructure. The suggestion or motivation would have been to improve the implementation of control signaling, e.g., “light [weight] connections”, via the efficient exchange/communication of context information. (Keskitalo, paragraphs 1-36; Yilmaz, paragraphs 1-36).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited references, and one skilled in the art could have combined the elements as 
As to claim 36, Keskitalo, Yilmaz and Sivavakeesar teach the apparatus as in the parent claim 26.
Keskitalo discloses wherein the one or more processors are further to: receive, from the anther RAN, a request to page the UE; and cause a paging message to be transmitted to the UE in response to the request to page the UE. (paragraphs 66-73 and Fig. 5 [see paging messages], especially paragraph 70)
Keskitalo does not appear to explicitly disclose the request to page the UE including a copy of the UE ID; a paging message, with the copy of the UE ID.
Yilmaz discloses including a copy of the UE ID in a message or data element (paragraph 74, 76, 80 and 81, teaching including the UE identifier in a request command/message and/or context information).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize Yilmaz’s teaching above, in conjunction with and to modify Keskitalo’s teachings above to reject the limitations of this claim, in particular, ” the request to page the UE including a copy of the UE ID; a paging message, with the copy of the UE ID.”.  This is further at least because these references are in the same field of endeavor with regard to “light [weight] connections” in a multi base station/eNB network infrastructure. The suggestion or motivation would have been to improve the implementation of control signaling, e.g., “light [weight] connections”, via the efficient exchange/communication of context information. (Keskitalo, paragraphs 1-36; Yilmaz, paragraphs 1-36).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2019/0274071 A1 to Keskitalo et al., in view of U.S. Patent Publication No. 2018/0041925 A1 to Yilmaz et al. and U.S. Patent Publication No. 2020/0037285 A1 to Seevavakeesar et al., in view of U.S. Patent Publication 2018/0049120 A1 to Kelley et al.
As to claim 31, Keskitalo, Yilmaz and Sivavakeesar teach the apparatus as in the parent claim 26.
Keskitalo discloses prior to the UE entering the inactive state (Fig. 5, paragraphs 66-73, in particular paragraphs 67-68, disclosing preparing to enter inactive/suspension status)
Kelley discloses wherein the UE is provided paging area information that includes a first identifier corresponding to the RAN node and a second identifier corresponding to the another RAN node, that the UE may use to roam without incurring any additional signaling (paragraphs 40-44, wherein a LC light connection mode entails sending to the UE a list of eNB IDs).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize Kelley’s teaching above, in conjunction with and to modify Keskitalo’s teachings above to reject the limitations of this claim.  This is further at least because these references are in the same field of endeavor with regard to “light [weight] connections” in a multi base station/eNB network infrastructure. The suggestion or motivation would have been to improve the implementation of control signaling, e.g., “light [weight] connections”, via the efficient exchange/communication of context information. (Keskitalo, paragraphs 1-36; Yilmaz, paragraphs 1-36; Sivavakeesar, paragraphs 1-14; Kelley, paragraphs 1-24).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Claims 37-42,44-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2019/0274071 A1 to Keskitalo et al., in view of U.S. Patent Publication No. 2018/0041925 A1 to Yilmaz et al.
As to claim 37, Keskitalo discloses An apparatus of a Radio Access Network (RAN) node, the apparatus comprising: an interface to radio frequency (RF) circuitry; and one or more processors to (Fig. 5, disclosing eNB#1, i.e., the “RAN node”): 
process information directed to a User Equipment (UE) that was previously connected to the RAN node during an active state but that has since transitioned to an inactive state (Fig. 5 [see the paging steps], paragraphs 66-73, especially paragraph 70, wherein eNB#1 [i.e., the RAN node] receives a page from the serving gateway, which cause eNB#1 to page eNB#2 [“another RAN”] and the UE, where the UE was previously actively connected to eNB1 and is now inactive); 
cause, in response to the information directed to the UE, another RAN node to prompt the UE to transition from the inactive state to the active state (Fig. 5 [see the paging steps], paragraphs 66-73, especially paragraph 70, wherein eNB#1 [i.e., the RAN node] receives a page from the serving gateway, which cause eNB#1 to page eNB#2 [“another RAN”], which then pages the UE); 
receive, from the another RAN, a request for context information regarding a connection previously established between the RAN node and the UE (Fig. 5 [see the paging steps], paragraphs 66-73, especially paragraph 71, wherein eNB#2 [“another RAN node”] sends a UE context request to eNB#1); 
a UE identity (ID) previously assigned to the UE by the RAN node (Fig. 5, paragraphs 66-73, especially paragraph 68: “resume ID” assigned to the UE by enb#1 [“the RAN node”]); 
obtain, based on the UE ID, the context information; and provide the context information to the another RAN node (Fig. 5, paragraphs 66-73, especially paragraphs 71-72, where a process is initiated 
Keskitalo does not appear to explicitly disclose the request including an UE identity (ID) assigned to the UE by another RAN node; the RAN node corresponding to a first Radio Access Technology (RAT) and the another RAN node corresponding to a second RAT that is different than the first RAT.
Yilmaz discloses the request including an UE identity (ID) assigned to the UE (paragraph 74, 76, 80 and 81, teaching including the UE identifier in a request command/message and/or context information);
the RAN node corresponding to a first Radio Access Technology (RAT) and the another RAN node corresponding to a second RAT that is different than the first RAT (paragraphs 67-74, disclosing two different RATs being supported by different, corresponding eNBs/base stations).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize Yilmaz’s teaching above, in conjunction with and to modify Keskitalo’s teachings above to reject the limitations of this claim.  In particular, Yilmas’ teaching of including a UE identity in a request can be combined with and/or modify Keskitalo’s teachings of a context information request, and an UE identity (ID) assigned to the UE by the RAN node, to reject “the request including a UE identity (ID) previously assigned to the UE by the RAN node”, by incorporating Keskitalo’s UE identity assigned to the UE by the RAN node in the context request in Keskitalo, as taught and suggested by Yilmaz.  This is further at least because these references are in the same field of endeavor with regard to “light [weight] connections” in a multi base station/eNB network infrastructure. The suggestion or motivation would have been to improve the implementation of control signaling, e.g., “light [weight] connections”, via the efficient exchange/communication of context information. (Keskitalo, paragraphs 1-36; Yilmaz, paragraphs 1-36).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited references, and one skilled 
As to claim 38, Keskitalo and Yilmaz teach the apparatus as in the parent claim 37. 
Keskitalo discloses NR and LTE (paragraph 2)
Yilmaz discloses wherein the first RAT may encompass two different RATs (paragraphs 13, 66).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize Yilmaz’s teaching above, in conjunction with and to modify Keskitalo’s teachings above to reject the limitations of this claim, i.e., “wherein the first RAT includes Next Radio (NR) RAT and the first RAT includes Long-Term Evolution (LTE) RAT.” This is further at least because these references are in the same field of endeavor with regard to “light [weight] connections” in a multi base station/eNB network infrastructure. The suggestion or motivation would have been to improve the implementation of control signaling, e.g., “light [weight] connections”, via the efficient exchange/communication of context information. (Keskitalo, paragraphs 1-36; Yilmaz, paragraphs 1-36).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 39, see rejection for claim 38.
As to claim 40, Keskitalo, Yilmaz teach the apparatus as in the parent claim 37.
Yilmaz discloses wherein the UE ID is used to identify the UE in the first RAT and the second RAT. (see, e.g., paragraphs 74, 76, 80-81, disclosing, e.g., “UE 100 can include its previous UE identifier when the UE 100 sends the connection set up message to the BS for the second rAT”).

As to claim 41, Keskitalo, Yilmaz teach the apparatus as in the parent claim 37.
Yilmaz discloses wherein: the UE ID is used to identify the UE in the second RAT, and to determine the context information, the one or more processors are to: map the UE ID to another UE ID that corresponds to the first RAT and determine the context information based on the another UE ID. (see, e.g., paragraphs 74, 76, 80-81, especially paragraph 76: “UE identifier to be used for second RAT [“UE ID is used to identify the UE in the second RAT”] can be provided so that the BS can associate already available UE context information with UE 100. The UE identifier can be sent to UE 100 prior to the connection set-up via the second rAT and/or UE 100 can include its previous UE identifier [“another UE ID that corresponds to the first RAT”] when the UE 100 sends the connection set up message to the BS for the second rAT. Either measure may help the BS for the second RAT to retrieve information on UE 100”, teaching, in its entirety, the recited “mapping”).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize Yilmaz’s teaching above, in conjunction with and to modify Keskitalo’s teachings above to 
As to claim 42, Keskitalo and Yilmaz teach the apparatus as in the parent claim 37. 
Keskitalo discloses wherein the RAN node and the another RAN node page the UE to cause the UE to transition from the inactive state to the active state (Fig. 5 and paragraphs 66-73, especially paragraph 70, teaching both enb#1 [the RAN node] and enb#2 [the another RAN node] page the UE).
As to claim 44, Keskitalo and Yilmaz teach the apparatus as in the parent claim 37. 
Keskitalo discloses wherein the inactive state includes a mode of operation where the UE does not use a previously established wireless connection but still maintains configuration information for the previously established wireless connection. (paragraphs 2-5: LC).
As to claim 45, Keskitalo discloses An apparatus of a User Equipment (UE), the apparatus comprising: an interface to radio frequency (RF) circuitry; and one or more processors to (Fig. 5, disclosing eNB#1, i.e., the “RAN node”): 
establish, via the interface to the RF circuitry, a wireless connection with a Radio Access Network (RAN) node corresponding to a first Radio Access Technology (RAT); receive, via the interface to the RF circuitry, a UE ID assigned to the UE by the RAN node (Fig. 5, paragraphs 66-73, especially 
transition from an active state to an inactive state (see above); 
receive, via the interface to the RF circuitry and from another RAN node, a prompt to transition from the inactive state to the active state (Fig. 5 [page from enb#2, “another RAN node”], paragraphs 66-73, especially paragraph 70: “eNB#2 can page the UE”); 
communicate, via the interface to the RF circuitry and to the another RAN node, a request to establish a connection with the another RAN node, the request including the UE ID (Fig. 5, paragraphs 66-73, especially paragraph 71: “UE can send an RRC connection resume request to eNB#2. The request can include a resume ID …”); 
receive, via the interface to the RF circuitry and from the another RAN node, configuration information for establishing the connection with the another RAN node; establish the connection based on the configuration information; and communicate, via the interface to the RF circuitry, with the another RAN. (Fig. 5, paragraphs 66-73, especially paragraph 72: “eNB#2 can respond to the UE with an RRC connection resume message.  The resume message can include CA configuration information [the recited “configuration information”] to be used in the resumed connection”)
Keskitalo does not appear to explicitly disclose the another RAN corresponding to a second RAT that is different than the first RAT.
Yilmaz discloses the another RAN corresponding to a second RAT that is different than the first RAT. (paragraphs 67-74, disclosing two different RATs being supported by different, corresponding eNBs/base stations).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize Yilmaz’s teaching above, in conjunction with and to modify Keskitalo’s teachings above to reject the limitations of this claim.  This is further at least because these references are in the same field 
As to claim 46, Keskitalo and Yilmaz teach the apparatus as in the parent claim 45. 
Keskitalo discloses NR and LTE (paragraph 2)
Yilmaz discloses wherein the first RAT may encompass two different RATs (paragraphs 13, 66).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize Yilmaz’s teaching above, in conjunction with and to modify Keskitalo’s teachings above to reject the limitations of this claim, i.e., “wherein the first RAT includes Next Radio (NR) RAT and the first RAT includes Long-Term Evolution (LTE) RAT.” This is further at least because these references are in the same field of endeavor with regard to “light [weight] connections” in a multi base station/eNB network infrastructure. The suggestion or motivation would have been to improve the implementation of control signaling, e.g., “light [weight] connections”, via the efficient exchange/communication of context information. (Keskitalo, paragraphs 1-36; Yilmaz, paragraphs 1-36).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 47, see rejection for claim 46.
As to claim 48, Keskitalo, Yilmaz teach the apparatus as in the parent claim 45.
Yilmaz discloses wherein the UE ID is used to identify the UE in the first RAT and the second RAT. (see, e.g., paragraphs 74, 76, 80-81, disclosing, e.g., “UE 100 can include its previous UE identifier when the UE 100 sends the connection set up message to the BS for the second rAT”, teaching that the previous UE ID can also be used, at least in part, to identify the UE in the second RAT).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize Yilmaz’s teaching above, in conjunction with and to modify Keskitalo’s teachings above to reject the limitations of this claim.  This is further at least because these references are in the same field of endeavor with regard to “light [weight] connections” in a multi base station/eNB network infrastructure. The suggestion or motivation would have been to improve the implementation of control signaling, e.g., “light [weight] connections”, via the efficient exchange/communication of context information. (Keskitalo, paragraphs 1-36; Yilmaz, paragraphs 1-36).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Claim 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2019/0274071 A1 to Keskitalo et al., in view of U.S. Patent Publication No. 2018/0041925 A1 to Yilmaz et al., further in view of U.S. Patent Publication No. 2018/0049120 A1 to Kelley et al.
As to claim 43, Keskitalo, Yilmaz teach the apparatus as in the parent claim 37.
Keskitalo discloses wherein the context information is obtained from a RAN node (Fig. 5, paragraphs 66-73, context information obtained from eNB#1).

Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize Kelley’s teaching above, in conjunction with and to modify Keskitalo’s teachings above to reject the limitations of this claim, i.e., “wherein the context information is obtained from a different RAN node to which the UE was connected before the UE was connected to the RAN node”.  This is further at least because these references are in the same field of endeavor with regard to “light [weight] connections” in a multi base station/eNB network infrastructure. The suggestion or motivation would have been to improve the implementation of control signaling, e.g., “light [weight] connections”, via the efficient exchange/communication of context information. (Keskitalo, paragraphs 1-36; Yilmaz, paragraphs 1-36; Sivavakeesar, paragraphs 1-14; Kelley, paragraphs 1-24).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Claim 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2019/0274071 A1 to Keskitalo et al., in view of U.S. Patent Publication No. 2018/0041925 A1 to Yilmaz et al., further in view of U.S. Patent Publication No. 2014/0051393 A1 to Mildh et al.
As to claim 49, Keskitalo, Yilmaz teach the apparatus as in the parent claim 45.
Mildh discloses wherein the UE ID is only used to identify the UE in the first RAT. (paragraph 56; UE ID only known in Access network A)

.

Claim 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2019/0274071 A1 to Keskitalo et al., in view of U.S. Patent Publication No. 2018/0041925 A1 to Yilmaz et al., in view of U.S. Patent Publication 2018/0049120 A1 to Kelley et al.
As to claim 50, Keskitalo, Yilmaz teach the apparatus as in the parent claim 45.
Keskitalo discloses prior to the UE entering the inactive state (Fig. 5, paragraphs 66-73, in particular paragraphs 67-68, disclosing preparing to enter inactive/suspension status)
Kelley discloses wherein the UE is provided paging area information that includes a first identifier corresponding to the RAN node and a second identifier corresponding to the another RAN node, that the UE may use to roam without incurring any additional signaling (paragraphs 40-44, wherein a LC light connection mode entails sending to the UE a list of eNB IDs).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHI TANG P CHENG whose telephone number is (571)272-9021. The examiner can normally be reached M-F, 9:30AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHI TANG P CHENG/Primary Examiner, Art Unit 2463